Citation Nr: 0126464	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.

In August 2001, the veteran testified at a Travel Board 
hearing in Huntington, West Virginia.  The veteran presented 
additional evidence at the hearing.  He also submitted a 
waiver of consideration by the agency of original 
jurisdiction in accordance with 38 C.F.R. § 20.1304(c) 
(2000).  Accordingly, the evidence will be considered by the 
Board in its appellate review.


REMAND

In this case, the veteran contends that he has PTSD as a 
result of stressful experiences during his service in 
Vietnam.  He served in the Republic of Vietnam from February 
1969 to January 1970 according to his DA Form 20.  He claims 
that he was under fire on several occasions while assigned to 
different units.  He also claims to have seen multiple 
wounded U. S. servicemen as well as dead bodies in body bags 
and dead bodies of Vietnamese civilians.  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

The veteran has been diagnosed with PTSD as the result of a 
March 2000 VA examination that related the diagnosis to his 
Vietnam experiences.  While this diagnosis is not dispositive 
on the issue of service connection, it is a significant 
finding in the overall development of the claim.  Further, 
summaries provided by the Vet Center in Charleston, West 
Virginia, also indicate that the veteran has a diagnosis of 
PTSD based upon his experiences in Vietnam.  The summaries 
from the Vet Center also state that the veteran has been 
treated for a nervous disorder since 1970 without further 
information.  However, the veteran has not alleged such 
treatment and there are no records to document the treatment 
in the claims folder.  This issue must be clarified on 
remand.

The veteran also testified at his hearing in August 2001 that 
he was receiving regular treatment at the VA medical center 
(VAMC) in Clarksburgh, West Virginia.  Those records should 
be requested and associated with the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran's military occupation specialty (MOS) was 31B20, 
field radio mechanic.  He has alleged in his written 
statements and at his August 2001 hearing that he was subject 
to enemy attacks at his units in 1969.  He said that he was 
first assigned for duty with the Headquarters Company of the 
41st Signal Battalion, which is corroborated on his DA Form 
20.  The veteran alleges that he was sent to a high security 
radio area on Vung Tau mountain where the alleged attack 
occurred in February 1969.  The veteran said he was later 
assigned to the Headquarters Company of the 34th Engineer 
Battalion at Phu Loi in approximately April 1969.  This unit 
was also attacked several times soon after he reported to the 
unit.  He also reports a number of instances of being 
subjected to sniper fire while on guard duty.  The veteran 
further related that he was deployed with engineers to build 
a road at Duc Ho in November 1969.  He said he came under 
fire at this location as well.  He said that he drove his 
lieutenant to a field hospital and saw many wounded and dead 
servicemen.  The veteran also related a stressor of 
discovering the body of a local Vietnamese civilian that had 
been killed and having to cut it down from a telephone pole.

The above stressors have not been forwarded to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) for 
possible verification.  While the stressor involving the dead 
Vietnamese civilian and the trip to the field hospital may be 
difficult to impossible to trace, the attacks on the 
veteran's assigned units, at the approximate times provided 
by the veteran, are subject to verification.  In light of the 
provisions of the VCAA, and the implementing regulations, an 
attempt to verify the veteran's alleged stressors must be 
made.

Furthermore, the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
psychiatric disorder, to include PTSD.  
The veteran should be specifically 
requested to identify the earliest date 
he received any treatment and the 
provider(s).  After securing the 
necessary release, the RO should obtain 
these records.

2.  As part of the development required 
under the new law, the RO should contact 
the veteran and again ask him to provide 
as much additional detail as possible 
regarding each of his claimed PTSD 
stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  
The RO should also notify him that it 
would be helpful for him to obtain and 
submit evidence, which would serve to 
corroborate his stressors, such as 
statements from other servicemen who 
witnessed the claimed events.

3.  After completing the above, the RO 
should forward copies of the veteran's 
stressor statement, together with the 
portions of his service record which are 
contained in the claims file, DD 214, 
and the correct unit designations to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, in an 
attempt to verify the claimed stressors.  
The USASCRUR should be requested to 
provide copies of all pertinent 
Operational Reports-Lessons Learned (OR-
LL) for the veteran's period of service 
in Vietnam from February 1969 to 
December 1969.  

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder

5.  After the above-requested 
development has been completed, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
nature and extent of all psychiatric 
disorders that are present.  The RO must 
provide for the examiner the summary of 
the stressor or stressors described in 
paragraph 4, above, and the examiner 
must be instructed that only these 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in any 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  The examiner 
should integrate any previous 
psychiatric findings and diagnoses with 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.

6.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
has been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


